Opinion issued August 9, 2018




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-16-00651-CR
                            ———————————
              HUNTER RYAN HAMILTON WOODS, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee



                     On Appeal from 232nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1442018


                          MEMORANDUM OPINION
      Appellant, Hunter Ryan Hamilton Woods, was found guilty after a jury trial

of the first-degree felony offense of murder.1 After the trial, the jury assessed his



1
      See TEX. PENAL CODE ANN. § 29.02(a)(2), (b) (West 2011).
punishment at twenty-five years’ confinement.           This sentence is within the

applicable sentencing range.2 The trial court certified that this was not a plea-bargain

case, and that appellant had the right of appeal. See TEX. R. APP. P. 25.2(a)(2).

Appellant timely filed a notice of appeal and new counsel was appointed.

      Appellant’s appointed counsel has filed a motion to withdraw, along with an

Anders brief stating that the record presents no reversible error and that, therefore,

the appeal is without merit and is frivolous. See Anders v. California, 386 U.S. 738,

87 S. Ct. 1396 (1967). Counsel’s brief meets the Anders requirements by presenting

a professional evaluation of the record and supplying this Court with references to

the record and legal authority. See id. at 744, 87 S. Ct. at 1400; see also High v.

State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978). Counsel indicates that she has

thoroughly reviewed the record and that she is unable to advance any grounds of

error that warrant reversal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mitchell

v. State, 193 S.W.3d 153, 155 (Tex. App.—Houston [1st Dist.] 2006, no pet.).

      Appellant’s counsel has informed us that she has delivered a copy of the

motion to withdraw and Anders brief to appellant and informed him of his right to

file a pro se response. See In re Schulman, 252 S.W.3d 403, 408 (Tex. Crim. App.

2008). Furthermore, counsel has certified that she has sent a copy of the records to

appellant for his response. See Kelly v. State, 436 S.W.3d 313, 322 (Tex. Crim. App.


2
      See TEX. PENAL CODE ANN. § 12.32(a) (West 2011).
                                           2
2014). Appellant has not filed any pro se response to his counsel’s Anders brief and

his deadline has expired.

      We have independently reviewed the entire record in this appeal, and we

conclude that no reversible error exists in the record, that there are no arguable

grounds for review, and that therefore the appeal is frivolous. See Anders, 386 U.S.

at 744, 87 S. Ct. at 1400 (emphasizing that reviewing court—and not counsel—

determines, after full examination of proceedings, whether appeal is wholly

frivolous); Garner v. State, 300 S.W.3d 763, 767 (Tex. Crim. App. 2009) (reviewing

court must determine whether arguable grounds for review exist); Bledsoe v. State,

178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005) (reviewing court is not to address

merits of each claim raised in Anders brief or pro se response after determining there

are no arguable grounds for review); Mitchell, 193 S.W.3d at 155. An appellant may

challenge a holding that there are no arguable grounds for appeal by filing a petition

for discretionary review in the Texas Court of Criminal Appeals. See Bledsoe, 178
S.W.3d at 827 & n.6.

      Accordingly, we affirm the judgment of the trial court and grant counsel’s

motion to withdraw.3 See TEX. R. APP. P. 43.2(a). Attorney Patti Sedita must



3
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App.
      2005).
                                           3
immediately send the required notice and file a copy of that notice with the Clerk of

this Court. See TEX. R. APP. P. 6.5(c). We dismiss any other pending motions as

moot.

                                  PER CURIAM
Panel consists of Justices Higley, Brown, and Caughey.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           4